Case 2:14-cv-02317-ADS-SIL Document 89 Filed 12/13/18 Page 1 of 1 PageID #: 555
                                                                                                      FILED 
                                                                                                      CLERK 
                                                                                                          
UNITED STATES DISTRICT COURT                                                              2:43 pm, Dec 13, 2018
                                                                                                          
EASTERN DISTRICT OF NEW YORK                                                                  U.S. DISTRICT COURT 
------------------------------------------------------------------------X                EASTERN DISTRICT OF NEW YORK 
UNITED STATES OF AMERICA,                                                                     LONG ISLAND OFFICE 
                                                                                     NOTICE
                                             Plaintiff(s),
                                                                            Case No. CV -14-2317 (ADS)
                    -against-

THE TOWN OF OYSTER BAY and JOHN VENDITTO,

                                              Defendant(s)
------------------------------------------------------------------------X

                    Notice is hereby given to:

                    Diane Beckmann, AUSA

There has been no activity in this case regarding the above named case since December 5, 2016

Plaintiff’s counsel is requested to inform the Court within ten (10) days of this notice, why an order

should not be entered dismissing this action for failure to prosecute pursuant to Fed. R. Civ. P. 41(b).

Please send your response via ECF. Plaintiff’s counsel is requested to respond on or before

December 23, 2018.

Dated: December 13 , 2018
      Central Islip, New York


                                                                             Mary Ellen Kirchner
                                                                             Courtroom Deputy to
                                                                             Hon. Arthur D. Spatt
                                                                             1024 Federal Plaza
                                                                             Central Islip, New York 11722
                                                                             (631) 712-5625
